      Case: 1:20-cv-01966-JPC Doc #: 36 Filed: 03/22/21 1 of 3. PageID #: 387




                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

 FIRSTENERGY CORP., et al.,                 )    Case No. 1:20-cv-1966
                                            )
       Plaintiffs and Counterclaim          )    Judge J. Philip Calabrese
       Defendants,                          )
                                            )    Magistrate Judge
 v.                                         )    Jonathan D. Greenberg
                                            )
 MICHAEL PIRCIO,                            )
                                            )
           Defendant and                    )
           Counterclaimant.                 )
                                            )

                                       ORDER

       Before the Court is Plaintiff FirstEnergy Corp.’s motion for leave to file under

seal. (ECF No. 33.) In that motion, FirstEnergy requests leave to file under seal its

response to the Court’s March 8, 2021 Order. (Id., PageID #377.) The other Plaintiff

in this litigation, Clearsulting LLC, moved to join FirstEnergy’s motion, requesting

it too also be permitted to file its response to the Court’s order under seal. (ECF

No. 34.)

       Plaintiff represents that its impending response and supporting exhibits “will

disclose further sensitive information” about the whistleblower, and that he and the

Court should be afforded an opportunity to review those documents before they

become part of the public docket. (Id., PageID #378.) FirstEnergy also notes it is not

requesting a permanent seal, but one that is narrowly tailored to achieve the limited

purpose of allowing the Court and Mr. Pircio time to review the documents and

determine whether sealing is warranted.         For its part, Clearsulting believes
     Case: 1:20-cv-01966-JPC Doc #: 36 Filed: 03/22/21 2 of 3. PageID #: 388




FirstEnergy’s filing “should properly remain under seal permanently in this matter,”

especially given that the case was dismissed, but seeks a “temporary” seal in the

interim. (ECF No. 34, PageID #381.) Mr. Pircio opposes in part the motions, arguing

the information Plaintiffs are now attempting to file under seal is “not responsive to”

the Court’s Order and are attempts to “relitigate” their claims. (ECF No. 35, PageID

#384.) Mr. Pircio maintains Plaintiffs should be allowed to file under seal, but to

protect him, not “persons who authorized the filing of letters from” Mr. Pircio’s

counsel. (Id., PageID #385 (cleaned up).)

      Under the Sixth Circuit’s holding in Shane Group v. Blue Cross Blue Shield of

Michigan, 825 F.3d 299, 305–09 (6th Cir. 2016), and its progeny, to be granted leave

to file under seal, the party seeking the seal—FirstEnergy anticipates Mr. Pircio

will—must analyze the filings proposed to be sealed “on a document-by-document,

line-by-line basis” with “reasons and legal citations” to support its proposed

redactions.

      Therefore, the Court GRANTS both FirstEnergy’s motion (ECF No. 33) and

Clearsulting’s motion (ECF No. 34). The seal is provisional. When each party files

its brief today in response to the Court’s Order, it shall file as an exhibit a document

with proposed redactions for a public filing. When Mr. Pircio files a response to

Plaintiffs’ submissions, the Court DIRECTS him to review the filings, determine if

any documents warrant redaction or seal under Shane Group and, if he so believes,

incorporate discussion as to why into his any response he files to the Court’s previous

Order. If he determines seal is warranted, counsel for Mr. Pircio must provide



                                            2
     Case: 1:20-cv-01966-JPC Doc #: 36 Filed: 03/22/21 3 of 3. PageID #: 389




“reasons and legal citations” to support each proposed seal or redaction. If he chooses

not to address this issue, or determines no redactions or seal are warranted, the Court

will proceed to review the materials at issue in both FirstEnergy’s and Clearsulting’s

responses, memoranda, and exhibits according to the governing standards and make

an appropriate determination whether any sealing or redaction is appropriate.

      SO ORDERED.

Dated: March 22, 2021




                                        J. Philip Calabrese
                                        United States District Judge
                                        Northern District of Ohio




                                          3
